Citation Nr: 1620268	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  02-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to total disability based upon individual unemployability (TDIU) before July 12, 2007 on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014 and September 2015, the Board remanded the case to the RO for additional development.

The Board notes the Veteran appointed the Arizona Department of Veterans Services as his representative by a power of attorney dated in December 2006.  The Board also recognizes the Arizona Department of Veterans Services tried to withdraw in May 2014, but there is no evidence the Veteran was notified as required by 38 C.F.R. § 14.631(c).  Thereafter, the Arizona Department of Veterans Services continued to be recognized as the Veteran's representative by VA without objection by either the Department or the Veteran.  Therefore, the Arizona Department of Veterans Services is still listed as the Veteran's representative as set forth above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran originally applied for TDIU in September 2000.  At that time, he was service connected for angioneurotic edema, recurrent with urticaria (angioneurotic edema) at 40 percent and chronic prostatitis at 10 percent.  In a July 2008 rating decision, the AOJ increased the evaluation for the service-connected prostatitis to 20 percent, beginning on July 12, 2007.  In another rating decision dated in April 2015, the AOJ increased the evaluation for prostatitis to 40 percent, beginning on March 6, 2006.  Also, in a September 2009 rating decision, the AOJ granted a TDIU rating beginning on April 17, 2009, and in an April 2015 rating decision, the AOJ granted TDIU beginning on September 6, 2007.  In a January 2016 rating decision, the AOJ granted TDIU effective July 12, 2007. The Veteran was entitled to a TDIU on a schedular basis as of July 12, 2007.  38 C.F.R. § 4.16(a).  Before that time, he did not meet the schedular criteria for TDIU.  The Board has recharacterized the claim as shown on the title page of this decision.

In October 2015, the Board remanded the Veteran's claim for TDIU on an extraschedular basis for a retrospective opinion as to whether the Veteran's service-connected disabilities, considered in combination, precluded substantially gainful employment consistent with his education and occupational experience prior to the effective date for TDIU.  The Board also directed the Veteran's TDIU claim be referred to the Director for Compensation Purposes for extraschedular consideration on the issue of entitlement to TDIU.

The AOJ obtained the opinion and an addendum in October 2015.  The October 2015 VA examiner relied on a series of VA examinations occurring in 2014, which considered the functional impact and effect on employment for each disability individually.  The October 2015 VA examiner addressed the Veteran's functional impairment caused by the service-connected disabilities of angioneurotic edema, chronic; erectile dysfunction; chronic prostatitis; depressive disorder, NOS; and osteopenia of the hip, during the period prior to September 6, 2007.  

The AOJ then referred the TDIU claim to the Director for Compensation, who denied a TDIU on an extraschedular basis in January 2016.  Although the Board must refer an extraschedular TDIU to the Director in the first instance, the Board reviews entitlement to extraschedular TDIU thereafter on a de novo basis.  Kuppamala, v. McDonald, 27 Vet. App. 447 (2015).

The October 2015 opinion and addendum, however, incorrectly relies upon the severity, functional impact, and employment effect of the Veteran's service-connected disabilities based upon the findings and severity of the disabilities set forth in the 2014 VA examinations.  These examinations occurred well after July 12, 2007 and do not speak to the severity, functional impact, and effect on employment for any period before July 2007.  Further, the VA examiner relied upon and included the effect of the Veteran's depressive disorder upon employment.  At that time, the TDIU effective date was in September 2007.  Thus, the depressive disorder disability was relevant for the period between July 12, 2007 and September 2007. 

It was not relevant for the period before July 12, 2007 as both the depressive disorder and erectile dysfunction were not service connected during that period.  Depressive disorder and other mental health disabilities had been denied in prior rating decisions dated in November 2002, July 2005, April 2007, and July 2009, before becoming service connected effective July 12, 2007 in a February 2009 rating decision.  The only service connected disabilities before July 12, 2007 were angioneurotic edema, chronic prostatitis, and osteopenia of the hip.  The central inquiry "is whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); see also Cathell v. Brown, 8 Vet. App. 539, 544-545   (1996) (stating that VA cannot simply deny a TDIU claim because non-service-connected disability rendered a veteran unemployable, it must explain the degree of unemployability attributable to service-connected disabilities in comparison).  Thus, the Veteran's non-service connected disabilities are not considered when determining entitlement to TDIU during any relevant period.  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this instance, the VA examiner incorrectly relied upon the 2014 VA examinations instead of reviewing and relying upon the contemporaneous medical records from the period before July 12, 2007 and determining whether the Veteran was entitled to TDIU due to angioneurotic edema, chronic prostatitis, and osteopenia of the hip.

Accordingly, the Board has determined that the Veteran's claim for TDIU be remanded for an addendum for a new opinion that correctly considers the effect of service connected disabilities upon employment for the period before July 12, 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to a physician for review and an opinion on the functional effects of his service-connected disabilities.  The rationale for all opinions should be provided.  

The examiner is asked to describe the functional effects on employment caused by the Veteran's service-connected disabilities (angioneurotic edema, chronic prostatitis, and osteopenia of the hip) prior to July 12, 2007.  The Board's focus will be on whether the Veteran could secure and follow a substantially gainful occupation during that period given the effects on employment and his past education and experience, so any findings relevant to such an inquiry would be helpful.  The Veteran completed four years of college and has experience as a system programmer.

The examiner is instructed to consider only the effects of angioneurotic edema, chronic prostatitis, and osteopenia of the hip as demonstrated by all relevant medical and lay evidence addressing the period before or close in proximity to July 12, 2007.  When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

2.  After the development requested is completed, readjudicate the claim for TDIU on an extraschedular basis before July 12, 2007.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




